403 F.2d 49
HONOLULU LUMBER CO., Ltd., Appellant,v.AMERICAN FACTORS, LTD., City Mill Co., Ltd., Hawaii Builders Supply Co., Ltd., Island Lumber Co., Ltd., Lewers & Cooke, Ltd., Mid Pac Lumber Co., Ltd., et al., Appellees.
No. 21737.
United States Court of Appeals Ninth Circuit.
April 18, 1968.
Rehearing Denied En Banc July 31, 1968.

Arthur Tibbits, San Francisco, Cal.; and Hiroshi Sakai, Honolulu, Hawaii, for appellant.
Smith, Wild, Beebe & Cades; Leslie W. S. Lum, Ralph T. Yamaguchi, George L. T. Kerr and Daniel H. Case, Honolulu, Hawaii, for appellees.
ORDER
Before CHAMBERS, BARNES and HAMLIN, Circuit Judges.
PER CURIAM.


1
This anti-trust suit was dismissed for want of prosecution in the district court. On motion, the court refused to vacate its dismissal. The plaintiff appeals.


2
We find the actions taken by the district court to have been well within its discretion. The orders appealed from are affirmed.

ORDER DENYING PETITION FOR REHEARING

3
The petition for a rehearing en banc and the suggestion of a rehearing en banc is denied.